Citation Nr: 9918425	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by gastric complaints, due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a skin disorder, 
due to an undiagnosed illness.

3. Entitlement to service connection for a disorder 
manifested by respiratory complaints, due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
February 1992.  The record also reflects that she had Persian 
Gulf service from December 1990 to May 1991, and had National 
Guard service from October 1980 to October 1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of January 1998 by the San 
Juan, Puerto Rico, Regional Office (RO), in which, in 
pertinent part, service connection was denied for stomach 
pains and unexplained diarrhea, and for alopecia eczema, 
claimed as a skin condition due to an undiagnosed illness.  
Service connection was also denied for respiratory problems, 
claimed as bronchial asthma, as due to environmental hazards.  


REMAND

During the veteran's personal hearing, she asserted that she 
was treated for a variety of symptoms during her Persian Gulf 
service.  The Board notes that this purported treatment is 
not reflected in the service medical records associated with 
her claims folder.  The Board believes that review of any 
such records would be helpful.  


In addition, a careful review of the record shows that the 
veteran complained of numerous signs or symptoms, after her 
return from Persian Gulf service, that may be manifestations 
of an undiagnosed illness, if present to a degree of 10 
percent or more, under 38 C.F.R. § 3.317 (1998), including, 
but not limited to, a skin disorder of her upper right chest 
area alternatively assessed as: dermatitis, a nondescript 
rash, alopecia eczema, and numerous skin tags with a dark 
mole; a respiratory disorder that has been assessed as: 
bronchitis, asthma, bronchial asthma, bronchospasm, reactive 
airway, viral pharyngolaryngitis, upper respiratory 
infections and emphysema as opposed to asthma; digestive 
assessments and complaints, including: gastritis, acute 
gastritis, diarrhea, vomiting, abdominal cramps, and an 
inability to eat; various menstrual disorders; and fatigue. 

Because of the medical complexities involved, the Board is of 
the opinion that additional examinations followed by a 
records review by a specialist, would be helpful prior to 
further appellate consideration.  Although the Board regrets 
the delay, in order to assure that appellate consideration is 
fully informed, the case is REMANDED to the RO for the 
following:

1.  With respect to the veteran's asserted 
treatment during her period of Persian 
Gulf service, all records maintained are 
to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche for the 
period from December 1990 to June 1991.  
The RO should also request the records of 
the veteran's spouse, to identify any of 
her misfiled documents in his file.  

If any attempts are unsuccessful, the RO 
should associate such documentation with 
the veteran's claims folder.  


2.  Refer the veteran's entire claims 
file and a copy of this remand to VA 
specialists, other than those who have 
previously evaluated the veteran, for the 
purpose of conducting special VA 
Compensation and Pension Examinations, 
specifically:  (i) a respiratory or 
pulmonary examination, (ii) a skin or 
dermatology examination, and (iii) a 
digestive or gastric disorder 
examination.  

3.  The PULMONARY SPECIALIST shall 
provide the following medical opinion:  

Considering the July 1996 letter 
from the San Juan VAMC and the 
record of the veteran's in-service 
bronchial complaints, is there any 
current respiratory disorder that is 
related to the veteran's active 
service, either directly, or on the 
basis of an undiagnosed illness 
claim?  The medical rationale for 
all opinions expressed must be 
provided.

4.  The SKIN and STOMACH SPECIALISTS 
shall each provide the following opinion:  

Is it as likely as not that the 
veteran's multiple complaints, since 
her return from the Persian Gulf in 
May 1991, could be considered an 
undiagnosed illness?  If so, what is 
the severity of each one of the 
veteran's symptoms?  The medical 
rationale for all opinions expressed 
must be provided.


5.  Following completion of the above, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO is to advise the veteran that 
she may submit additional evidence while 
her case is in remand status.  

7.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains in whole or in part adverse to 
the veteran, she and her representative 
should be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional evidence.



	(CONTINUED ON NEXT PAGE)





		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









